Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's Response
In Applicant's Response dated 7/5/2022, Applicant amended the Claims and argued against all objections and rejections set forth in the previous Office Action.
All objections and rejections not reproduced below are withdrawn. 
The prior art rejection of the Claims under 35 U.S.C. 103 previously set forth are maintained in an alternate rejection along with a new prior art rejection for claim 1.
	The examiner appreciates the applicant noting where the support for the amendments is located in the specification. 
The application was filed 4/27/2017 with a claimed priority to provisional 62/328,469 filed 04/27/2016 and provisional 62/485,908 filed 04/15/2017.
Claim(s) 1-35 are pending for examination. Applicant elected claims 1, 7-12, 18, 24-29 which remain rejected. Claim(s) 1, 18, 27 is/are independent claim(s). Claims 2-6, 13-17, 19-23, 30-35 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Trebas; David et al. US Pub. No. 2014/0082470 (Trebas).

Claim 1: 
Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…
[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Trebas teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [¶ 0004, 33-35, Fig. 1] (simplified view of a conventional electronic spreadsheet, viewing, editing, creating, linking);
determining a visualization element (VE) in response to the data element [¶ 0039-40, 60, Figs. 3, 5] (spreadtree hierarchy is a “visualization element”), and further in response to a user visualization selection and a user context value time [¶ 0040, 60] (ability to drill down or roll up on values is a “user visualization selection”), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0032] (node types) [¶ 0031, 38, 40, 50] (common location accessible by a plurality of users may ensure that the links between the spreadsheets 310A-310F, 320A, 320B, 330 are properly maintained) [¶ 0028, 39-41, 49-51] (audit trail with historical data for the spreadsheet); 
providing a second view in response to the VE and the data element, wherein the first view is a depiction of the data element at a first point in time and the second view is a depiction of the data element at a second point in time and the second view is a depiction of the data element at a second point in time [¶ 0040, 60] (ability to drill down or roll up on values, because the historical values of the spreadsheets as well as individual cells are available to the user; to "drill down" the user may start with a final value for a location in a spreadsheet and view each of the previous values and changes that led up to the final value; to "roll up" the user may start with an original value and view each of the changes through later versions of the spreadtree); and
updating the first view and the second view in response to a change in the data element [¶ 0004, 32, 38, 58-59] (automatic updating of cells) [¶ 0006] (create and update) [¶ 0013] (update when edited).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing data in Trebas, with a reasonable expectation of success. 
	The motivation for this combination would have been allow “collaborating with a plurality of users may be substantially easier than conventional approaches” [Trebas: ¶ 0031] and so “changes for the previous states of the spreadtree are saved and can easily be retrieved” [Trebas: ¶ 0053].
	
Claims 7-12, 18, 24-29 rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of in view of Trebas; David et al. US Pub. No. 2014/0082470 (Trebas) in view of in view of Kotler, Matthew J. et al. US Pub. No. 2005/0044496 (Kotler) in view of Rubin; Darryl E. et al. US Pub. No. 2010/0325166 (Rubin)
Claim 7: 
	Frandsen teaches: 
	The method of claim 1, wherein the user visualization selection comprises at least one value determined according to at least one operation selected from the operations consisting of:
… 
interpreting a user selection value comprising at least one value selected from the values consisting of: a row selection, a column selection, and a data value selection [page 13] (column, row, or cell selection);
…
determining a plurality of discrete options in response to at least one parameter selected from the parameters consisting of: a document type value, a document location value, a prior user operation, a template data association value, and a user selected data association value; and interpreting a user selection value comprising at least one of the discrete options [page 86-100] (template) [page 117-118] (linking workbooks, retrieve data from other workbooks) [page 119-123] (macros) [page 124] (nested functions) [page 126-129] (mathematical and statistical functions) [page 130-131] (analyze data) [page 19-20] (cell pointer, autofill is a “prior user operation”) [page 33-36] (series with numbers, Fibonacci sequence) [page 49-51] (number format);
…
determining at least one continuous option in response to at least one parameter selected from the parameters consisting of: a document type value, a document location value, a prior user operation, a template data association value, and a user selected data association value; and interpreting a user selection value comprising the at least one continuous option [page 86-100] (template) [page 117-118] (linking workbooks, retrieve data from other workbooks) [page 119-123] (macros) [page 124] (nested functions) [page 126-129] (mathematical and statistical functions) [page 130-131] (analyze data) [page 19-20] (cell pointer, autofill is a “prior user operation”) [page 33-36] (series with numbers, Fibonacci sequence) [page 49-51] (number format).

	Frandsen, Trebas fails to teach, but Kotler teaches: 
interpreting a user selection value comprising a primary table and a secondary table [¶ 0034-35, 68] (integrating spreadsheet functionality into word processing text and tables, the word processing function is a “text flow entry on a text flow surface”) [¶ 0056] (cell groups and cell references) [¶ 0057] (types of functions for cell groups include analysis functions, statistical functions, and trigonometric functions) [¶ 0019] (spreadsheet functionality) [¶ 0034-35, 68, Figs. 2-6, 9-10] (integrating spreadsheet functionality into word processing text and tables, Figures show spreadsheet table in the word processing document,).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen with the method of with the method of viewing data in Trebas with the method of with the method of combing word processing and spreadsheets in Kotler, with a reasonable expectation of success.
The motivation for doing so would have been for providing a richer integration experience by integrating spreadsheet functionality into word processing tables [Kotler: ¶ 0008, 12, 35].

Frandsen, Trebas, Kotler fails to teach, but Rubin teaches: 
	(Examiner Interpretation: the examiner interprets “discrete options” to be integer numbers and “continuous options” to be floating point numbers as described in the published specification ¶ [1233])
…
determining a plurality of discrete options in response to the user context value, and interpreting a user selection value comprising at least one of the discrete options [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet);
determining a plurality of discrete options [¶ 0054, 57, 59, 102, 114, 123, 195] (select data, select spreadsheet) …
… 
determining at least one continuous option in response to the user context value, and interpreting a user selection value comprising the at least one continuous option [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet); and
determining at least one continuous option [¶ 0054, 57, 59, 102, 114, 123, 195] (select data, select spreadsheet) … 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen with the method of with the method of viewing data in Trebas with the method of with the method of combing word processing and spreadsheets in Kotler with the method of chart and data visualization in Rubin, with a reasonable expectation of success.
The motivation for doing so would have for improving how data is conveyed and displayed to a user [Rubin: ¶ 0001-04] and because Rubin is assigned to Microsoft, which created Excel described in Frandsen.

Claim 8: 
	Frandsen teaches: 
The method of claim 1, further comprising determining the user visualization selection in response to a user control input [¶ 0055-57, Fig. 6] (when user selects the transformation indicator it is a “user control input” and the cells or column selected are the “context value”) [for an alternate interpretation see also: ¶ 0061] (upon user request for the transformation UI Fig. 6 is generated and this is “in response to a user control input”). 
Frandsen also teaches: 
The method of claim 1, further comprising determining the user visualization selection in response to a user control input [page 83-102] (use cell data to generate a chart).

Claim 9: 
	Frandsen teaches: 
The method of claim 8, further comprising:
wherein the user control input comprises a user selection value from a plurality of discrete options;
determining at least one profile value in response to the user control input, wherein the profile value comprises at least one profile value selected from the profile values consisting of: a sorting profile, a data hierarchy profile, a filtering profile, an aggregating profile, and a formatting profile[page 73-75] (sort) [page 76-82] (pivot tables) [page 52-57] (formatting) [page 57-61] (themes and styles) [page 63-73] (filtering, advanced filtering, filtering with formulas) [page 27-28] (sum function) [page 29] (average function) [page 124] (nested function); and
determining the VE further in response to the profile value [page 83-102] (use cell data to generate a chart).
	
Rubin teaches: [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet)

Claim 10: 
	Frandsen teaches: 
The method of claim 9, further comprising determining the plurality of discrete options in response to at least one parameter selected from the parameters consisting of: a time value, a selected range of time values, a data field value, a selected range of data field values, a data reference value, and a selected range of values corresponding to the data reference value [page 51-52] (date and time selection) [page 13] (column, row, or cell selection) element [page 83-102] (use cell data to generate a chart) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that most, if not all, spreadsheets have different types of data and allow for the selection of cells with different types of data in different ranges.

Claim 11: 
	Frandsen teaches: 
The method of claim 8, further comprising:
wherein the user control input comprises a user selection value from at least one continuous option;
determining at least one profile value in response to the at least one continuous option, wherein the profile value comprises at least one profile value selected from the profile values consisting of: a sorting profile, a data hierarchy profile, a filtering profile, an aggregating profile, and a formatting profile [page 73-75] (sort) [page 76-82] (pivot tables) [page 52-57] (formatting) [page 57-61] (themes and styles) [page 63-73] (filtering, advanced filtering, filtering with formulas) [page 27-28] (sum function) [page 29] (average function) [page 124] (nested function) [page 49-52] (controlling how many decimal places to display) [page 127] (as well as Pi) [page 128] (functions for manipulating decimal places); and
determining the VE further in response to the profile value [page 83-102] (use cell data to generate a chart).

Rubin teaches: [¶ 0084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet). 

	The specification describes “continuous” as “(e.g., lacking discrete divisions in available values); that is based on a floating point value” (published specification: ¶ [1233]). 
	Excel 2007 used floating point numbers. (see: https://www.microsoft.com/en-us/microsoft-365/blog/2008/04/10/understanding-floating-point-precision-aka-why-does-excel-give-me-seemingly-wrong-answers/ and https://support.microsoft.com/en-us/office/set-rounding-precision-e5d707e3-07a8-4df2-810c-218c531eb06a) 
The Frandsen book is about Excel 2007 so it would use floating point numbers as well. Frandsen also discloses controlling how many decimal places to display [page 49-52], as well as Pi [page 127], and functions for manipulating decimal places [page 128]. 

	It was well know and would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that Frandsen includes floating point numbers. 
	Rubin was used to back up the assertion that floating point numbers is spreadsheets are well known.

Claim 12: 
	Frandsen teaches: 
The method of claim 11, wherein the at least one continuous option comprises a time display, and wherein the user control input comprises at least one of a time value or a selected range of time values [page 51-52] (date and time selection) [page 13] (column, row, or cell selection) element [page 83-102] (use cell data to generate a chart). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that most, if not all, spreadsheets have different types of data and allow for the selection of cells with different types of data in different ranges.
Rubin teaches: [¶ 000084, 96, 100] (floating point and integer, a floating point number is “continuous” an integer number is “discrete”) [¶ 0097-99, 106, 231-234] (spreadsheet)
	
Claims 18, 24-29: 
Claim(s) 18, 27 is/are contains elements substantially similar to Claims 1 and 7 and are rejected using the same art and the same rationale as Claims 1 and 7. Claim 7 does not use the term visualization tool (VT) but describes selection of the visualization tool (VT) of claims 18 and 27.  
Claims 18 and 27 also describe a client/server model and performing functions on the client and server. Rubin discloses: [¶ 0071] (different client/server models). 
Claim(s) 24 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 25 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 26 is/are an element substantially similar to an element of Claim 7 and are rejected using the same art and the same rationale as Claim 7. 
Claim(s) 28 is/are an element substantially similar to an element of Claim 9 and are rejected using the same art and the same rationale as Claim 9. 
Claim(s) 29 is/are an element substantially similar to an element of Claim 11 and are rejected using the same art and the same rationale as Claim 11. 

Alternate Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Mullins; Christopher Lee et al. US Pub. No. 2016/0378734 (Mullins).
Claim 1: 
	Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…

[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Mullins teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [Fig. 22, 24, 27] (first view of a document with data elements of text in Fig. 22, and child fragment graph in Fig. 27);
determining a visualization element (VE) in response to the data element [¶ 0088, 99, Figs. 20, 24] (primary timeline with annotation or revisions of the document is a “visualization element”) [¶ 0078] (stored revision history), and further in response to a user visualization selection and a user context value [¶ 0079, 83] (document ID specifying the identity of a document and point in time) [¶ 0108] (document of different types), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0079, 83] (document ID specifying the identity of a document and point in time); and
providing a second view in response to the VE and the data element, wherein the first view is a depiction of the data element at a first point in time and the second view is a depiction of the data element at a second point in time and the second view is a depiction of the data element at a second point in time [ Figs. 23, 28] (second view of the document with a data element at a “separate” time); and
updating the first view and the second view in response to a change in the data element [¶ 0033, 70, 73] (state of the document displayed is continuously updated).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing revisions in Mullins, with a reasonable expectation of success. 
	The motivation for this combination would have been to enable “users to easily and intuitively access valuable, useful information about any document's revision history” [Mullins: ¶ 0053].

Alternate Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Oshima; Norio et al. US Pub. No. 2008/0046809 (Oshima).
Claim 1: 
Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…
[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Oshima teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [¶ 0109, 196-201] (canvas with rendering of document) [¶ 0211] (viewer/editor);
determining a visualization element (VE) in response to the data element [¶ ] (), and further in response to a user visualization selection and a user context value [¶ 0395-398] (user selects desired state), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0334, 391, 400, 412-418, Figs. 32, 38-41] (manage the edit history of a document); 
providing a second view in response to the VE and the data element, wherein the first view is a depiction of the data element at a first point in time and the second view is a depiction of the data element at a second point in time and the second view is a depiction of the data element at a second point in time [¶ 0334, 391, 400, 412-418, Figs. 32, 38-41] (manage the edit history of a document); and
updating the first view and the second view in response to a change in the data element [¶ 0109, 111, 117, 122-124, 131-132] (updated the display, updating the tree) [¶ 0122-127, Figs. 8-9] (editing).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing data in Oshima, with a reasonable expectation of success. 
	The motivation for this combination would have been for “improved ease-of-use for the user” [Oshima: ¶ 0005, 19, 115, 125, 335, 342, 396, 422].

Alternate Rejection:
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torben Lage Frandsen; “Microsoft Office Excel 2007”; ISBN 978-87-7681-675-9; https://archive.org/details/MicrosoftOfficeExcel/page/n127; Published 2010; 135 pages (cited in IDS submitted 9/16/2019) (Frandsen) in view of Jiang; Lin et al. US Pub. No. 2015/0324437 (Jiang).
Claim 1: 
Frandsen teaches: 
A method, comprising:
accessing a data element [page 83-102] (use cell data to generate a chart) [page 84-85] (spreadsheet values in cells used for chart);
…
[Examiner Interpretation: the examiner interprets, in the broadest reasonable interpretation, the “visualization element (VE)” to be any element that visualizes multiple data points.]
Frandsen fails to teach, but Jiang teaches:
… providing a first view in response to the data element, the first view comprising at least a portion of the data element [¶ 0042, Fig. 3] (grid populated with extracted data is “in response to the data element”) [¶ 0052, Fig. 5D] (grid table) [for an alternate interpretation see also: ¶ 0059-61, Fig. 7B] (Fig 7B is the first view);
determining a visualization element (VE) in response to the data element [¶ 0053-54] (transformation for each grid cell is stored and retrieved from the transformation history store, the “visualization element” is determined from the history store regarding each cell or “data element”) [¶ 0055-57, Fig. 6] (each row in the Transformation History View is a “visualization element” that is added to the interface in response to user selection and the cells in the table or the “data element”) [for an alternate interpretation see also: ¶ 0062, Fig. 8] (transformation 806, 808 in Fig 8. each row being a “visualization element” in response to the data element for the cell), and further in response to a user visualization selection and a user context value [¶ 0055-57, Fig. 6] (when user selects the transformation indicator it is a “user visualization selection” and the cells or column selected are the “context value”) [for an alternate interpretation see also: ¶ 0061] (upon user request for the transformation UI Fig. 6 is generated and this is “in response to a user visualization selection”), wherein the user context value comprises at least one value selected from the values consisting of: a document type value, a document location value, a template data association value, or a user selected data association value [¶ 0055-57, Fig. 6] (transformation history view with the LName column being “a document location value”, this will work for any column with a transformation indicator) [for an alternate interpretation see also: ¶ 0059, Fig. 7A] (the internal source and external source are “document location value” “context value”); 
providing a second view in response to the VE and the data element, wherein the first view is a depiction of the data element at a first point in time and the second view is a depiction of the data element at a second point in time and the second view is a depiction of the data element at a second point in time [¶ 0054-58, Figs. 3, 6] (Fig. 3 is the “first view”, Fig. 6 is the “second view” with the LName column expanded and the transformation history view shows the LName at different times for each row, where each row in the Transformation History View is a “visualization element” and together with the original element they are the “second view”) [for an alternate interpretation see also: ¶ 0061-62, Figs. 7B, 8] (Fig. 7B is the “first view” and Fig. 8 is the “second view” with the transformation 806, 808 in Fig 8. each being a “visualization element”); and
updating the first view and the second view in response to a change in the data element [¶ 0041] (Steps 206-214 are repeatedly performed as the grid interface continues to be populated with new or updated data, updating would be done “in response to a change in the data element”).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using spreadsheets in Frandsen and the method of viewing data in Jiang, with a reasonable expectation of success. 
	The motivation for this combination would have been to present data “in an intuitive and easy to consume environment” [Jiang: ¶ 0005, 09].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Gilchrist; Ronald Kent et al. US 20170337194 teaches: slider, change time range, timeline visualization of document activity. 
Pasupathy; Shankar et al. US 20170124167 teaches: visualization depict how the states of objects and relationships there between have changed between the time points T1 and T2.
Fern; Kenneth et al. US 20170185574 teaches: scrolling scroll control 836 to a position along the document timeline 802 corresponding to the dual delta icons. 
Ayyar; Kartik et al. US 20150269146 teaches: applying, and displaying document deltas. Snapshots are stored of documents, and the stored snapshots are flattened. Deltas of the flattened snapshots are computed. The deltas are converted to representations of changes in the document by inverting the flattening. 
Nguyen; Huy et al. US 20080222510 teaches: [¶ 0038, Fig.13], cell watch, viewing history of user specified range of cells. 
Talati; Sumit US 20180165254 teaches: construct a complete history of all changes made to an individual spreadsheet. 
Cheng; Morgan Mao et al. US 20070220415 teaches: change history for cell or table, audit trail. 
Milton; Michael L. US 20070219956 teaches: Tab 67 "change history" allows the user to view the history of changes made to the table by its owner. 
Creason; John D. et al. US 20160055139 teaches: [¶ 0041] modification history. 
Frei; Brent et al. US Pub. No. 2017/0185592 (Frei) teaches: [¶ 0067] (history data is recorded and is used to create views or animations displaying transformations over time) [¶ 0043, 48-49, 52, 58-59] (interaction data store) [¶ 0050, 52, 59, 61] (collaboration graph generation).

Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.

The examiner would suggest amending the claims to more clearly define the “visualization element” to be limited to some of the examples given in the specification. 

35 USC 103 Rejection: 
The applicant argues in the response on page 13 that:

The Office cited Figs. 3 and 6 as allegedly showing two different views. However, as acknowledged by the Office on page 23 of the Office Action, both of the views include the data element at a first point in time in both views (see page 23 of Office Action). As amended, the claim now specifies that the first view is a depiction of the data element at a first point in time and the second view is a depiction of the data element at a second point in time. The elements interpreted as views of Jiang cannot be considered as related to the claimed since alleged views of Jiang include a depiction of the data element at the same point in time.


The examiner respectfully disagrees. 
The first view in Jiang, Fig. 3, and the second view in Jiang, Fig. 6, both contain the current data element or the data element as it is at the present time. The second view in Fig. 6 contains both the element at the present time and the history of changes to that element. Just because the second view in Fig. 6 contains the present element does not mean it does not also include the element at a different point in time. In fact, the second view contains the current element and its entire history. 
The applicant is correct that the data element at a first point in time is consistently depicted in both views (Fig. 3 and Fig. 6). This does not mean that Fig. 3 and Fig. 6 are not different views that show the element at “separate points in time”, in fact the claims do not preclude or prohibit the data element from the first point in time being displayed alongside the data element at a second point in time in the “second view” as shown in Fig. 6. 
The claim recites “data element at separate points in time”, Jiang teaches the data element as being the cell of a spreadsheet, points in the claim is plural meaning more than one or at least two. Jiang teaches at least two points in time displayed in different views, the first point in time is the current, or present, cell value, the second view is the history of the cell, if there is only one edit then there is only one history change to display, however this would still be the same “data element at separate points in time”, namely the current value and at least one previous value. 

The applicant argues in the response on page 13 that:
“The history of transformations in Jiang is a static depiction that does not change in response to changes in the data element. “
The examiner respectfully disagrees. 
Jiang teaches updated the data, this means it is not “static” [¶ 0041] (Steps 206-214 are repeatedly performed as the grid interface continues to be populated with new or updated data, updating would be done “in response to a change in the data element”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov